J-A05038-21

                                    2021 PA Super 38

    K.B.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
           v.                                  :
                                               :
    M.F.                                       :
                                               :
                        Appellant              :
                                               :
                                               :   No. 1799 EDA 2020

              Appeal from the Order Entered September 15, 2020
      In the Court of Common Pleas of Pike County Civil Division at No(s):
                                No. 847-2019


BEFORE:         OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               Filed: March 11, 2021

        M.F. (“Mother”) appeals the order entered by the Court of Common

Pleas of Pike County adopting the hearing officer’s report and recommendation

that K.B. (“Grandmother”) be granted visitation rights to her minor twin

grandchildren. After careful review, we vacate and remand.

        On July 8, 2019, Grandmother filed a complaint for visitation rights to

her two minor twin grandchildren, A.B. and H.B. (collectively, “the Children”),

who were twelve years old at that time. The Children were born to Mother

and P.B. (“Father”), Grandmother’s son, who passed away in August 2011.

Grandmother, who lives in Staten Island, New York, was eighty-seven years

old when she filed her complaint in 2019. The Children live with Mother in

Dingmans Ferry, Pennsylvania.



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05038-21



       On September 10, 2019, the trial court entered an order finding that

Grandmother had standing under 23 Pa.C.S.A. § 5325(1) to seek visitation or

partial physical custody of the Children.1 Thereafter, the trial court directed

the parties to appear at a custody conference before a hearing officer on

November 1, 2019.

       Near the conclusion of the hearing, Mother requested that the case be

held open to allow the Children to testify in camera. Mother’s counsel asserted

that the hearing officer was required by 23 Pa.C.S.A. § 5328 to consider the

“well-reasoned preferences” of the Children, who were nearly thirteen years

old at that time. Notes of Testimony (N.T.), 11/1/19, at 102. The hearing

officer denied Mother’s request.

       On   March     24,    2020,    the      hearing   officer   filed   a   report   and

recommendation that Grandmother be granted a two-hour visitation period

once a month in a mutually convenient location in Pennsylvania. In reaching

this decision, the hearing officer indicated that she considered “the elements



____________________________________________


1 “Generally, the Child Custody Act does not permit third parties to seek
custody of a child contrary to the wishes of that child's parents. The Act
provides several exceptions to this rule, which apply primarily to grandparents
and great-grandparents.” M.S. v. J.D., 215 A.3d 595, 598–99 (Pa.Super.
2019).
       Section 5325(1) provides that grandparents have standing to seek
partial physical custody or supervised physical custody of their grandchildren
in various situations, including cases in which the parent of a child is deceased.
23 Pa.C.S.A. § 5325(1). Section 5324 outlines standing principles for seeking
any form of physical custody or legal custody. 23 Pa.C.S.A. § 5324.



                                            -2-
J-A05038-21



of 23 Pa.C.S.A. § 5303,” all of the “factors,” and the best interest of the

Children.2 Report and Recommendation, 3/24/20, at 3.

       On May 1, 2020, Mother filed exceptions to the hearing officer’s report

and recommendation, asserting that the “Hearing Officer erred or abused her

discretion by failing to take into consideration the well-reasoned preferences

of the subject minor children as set forth in 23 Pa.C.S.A. § 5303.” Mother’s

Exceptions, 5/1/20, at 1.

       On August 27, 2020, the trial court entered an order denying Mother’s

exceptions to the hearing officer’s report and recommendation. After noting

that neither child testified at the custody hearing, the trial court concluded

that the hearing officer reviewed “all factors which may affect the well-being

and best interests of the children in this specific case based on what was

presented.” Order, 8/27/20, at 1.

       On September 15, 2020, the trial court entered an order adopting the

report and recommendation of the hearing officer. The trial court’s order also

stated that it “hereby corrects the Hearing Officer’s citation to 23 Pa.C.S.A. §

5303 to the proper citation of 23 Pa.C.S.A. § 5328.” Order, 9/15/20, at 1.
____________________________________________


2 We note that 23 Pa.C.S.A. § 5303 has been repealed. Section 5303 was
part of the prior version of Chapter 53 that was enacted in 1985 and codified
at Sections 5301 through 5313. See 23 Pa.C.S.A. § 5303 (repealed). The
prior version of Chapter 53 was replaced in 2010 with the current version of
the Custody Act found at 23 Pa.C.S.A. § 5321, et seq. See Act of Nov. 23,
2010, P.L. 1106, No. 112, Section 2 (as amended 23 Pa.C.S.A. §§ 5321-
5340).




                                           -3-
J-A05038-21



       On September 23, 2020, Mother filed a notice of appeal along with a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3 On appeal, Mother raises the following issues for our

review:

       1. Whether the trial court erred in its original Order filed of record
          on August 27, 2020 denying [Mother’s] Exceptions to the
          Hearing Officer’s Report and Recommendation in that the
          Hearing Officer failed to analyze the proper factors under 23
          Pa.C.S.A. Section 5328 and the trial court failed to remand the
          matter back to the Hearing Officer for consideration of these
          factors.

       2. Whether the trial court erred by issuing a sua sponte Order
          entered of record on September 15, 2020 correcting the
          Hearing Officer’s citation from 23 Pa.C.S.A. [§] 5303 to the
          proper citation of 23 Pa.C.S.A. [§] 5328 whereby the Hearing
          Officer’s reference to Section 5303 was not merely a
          typographical error and the Hearing Officer had actually
          analyzed the matter using an outdated statute.

       3. Whether the trial court erred in its original Order filed of record
          on August 27, 2020 denying [Mother’s] Exceptions to the
          Hearing Officer’s Report and Recommendation in that the
          Hearing Officer failed to consider the well-reasoned
          preferences of the children in her recommendation and the
          Court failed to remand the matter back to the Hearing Officer
          for this consideration.

____________________________________________


3 Mother filed her notice of appeal from the trial court’s August 27th order that
denied her exceptions to the hearing officer’s recommendation as well as the
September 15, 2020 order adopting the hearing officer’s report and
recommendation. As the September 15th order resolved all of the parties’
claims after a hearing, we find that this order was final and appealable. See
Pa.R.A.P. 341(b)(1) (a final order is any order than disposes of all claims and
all parties). See also G.B. v. M.M.B., 670 A.2d 714 (Pa.Super. 1996) (a
custody order is final and appealable after the trial court has concluded its
hearings on the matter and the resultant order resolves the pending custody
claims between the parties).

                                           -4-
J-A05038-21


      4. Whether the trial court erred in its original Order filed of record
         on August 27, 2020 denying [Mother’s] Exceptions to the
         Hearing Officer’s Report and Recommendation in that the
         Hearing Officer failed to grant Mother’s request to hold the
         matter open to allow the children to be heard, where there was
         no justification for denying this request as the Hearing Officer
         had not determined that time was of the essence, and no
         prejudice would be caused by the delay in scheduling a date
         and time for the children’s testimony.

Mother’s Brief at 9 (reordered for ease of review).

      Our standard of review is well-established:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (citation omitted).

      In this case, the parties appeared at a custody conference before a

hearing officer, and the trial court adopted the report and recommendation of

the hearing officer. This Court has discussed a trial court’s responsibilities with

respect to custody actions that proceed before a hearing officer:

      Where … the parties proceed by agreement before a hearing
      officer on the issues of standing and partial custody for purposes
      of visitation, the trial court is required to make an independent
      review of the record to determine whether the hearing officer's
      findings and recommendations are appropriate. See generally
      Pa.R.C.P. 1915.4-1, 1915.4-2. Although advisory, the hearing
      officer's report and recommendations are given the fullest

                                       -5-
J-A05038-21


       consideration particularly on the issue of credibility of witnesses,
       which the trial court is not empowered to second-guess. See
       generally Neil v. Neil, 731 A.2d 156 (Pa. Super. 1999) (holding
       that reviewing court may not second-guess hearing officer's
       credibility determinations).

T.B. v. L.R.M., 753 A.2d 873, 881-882 (Pa.Super. 2000) (en banc).4

       Specifically, Mother claims the trial court abused its discretion in

adopting the hearing officer’s report and recommendation which did not

assess the sixteen custody factors set forth in Section 5328 of the Custody

Act.   Mother argues that the hearing officer’s citation of the previously

repealed version of Chapter 53 shows that the hearing officer did not complete

the required analysis of the custody factors in Section 5328. As such, Mother

claims the trial court had no justification for correcting the hearing officer’s

citation, which Mother claims was not a clerical error, but reliance on a

repealed statute.

       More specifically, Mother argues that both the trial court and hearing

officer abused their discretion in failing to consider one of the custody factors

in particular: the “well-reasoned preference of the [Children], based on the

child’s maturity and judgment.”            Mother’s Brief, at 20; 23 Pa.C.S.A. §

5328(a)(7).     Mother argues that the hearing officer improperly denied her

request to delay resolution of Grandmother’s petition until the Children could

be present to testify in camera. As such, Mother asserts that the trial court

____________________________________________


4 Our rules of civil procedure authorize trial courts to adopt alternative
procedures for partial custody actions. Pa.R.C.P. 1915.4-1. Pike County Local
Rule 1915(F) allows the trial court to appoint a hearing officer to prepare a
report and recommendation in partial custody matters.

                                           -6-
J-A05038-21



should have remanded the case for additional proceedings to allow the

children to testify as to their wishes with respect to Grandmother’s petition.

       Our review is guided by the following principles:

       The Child Custody Act provides that grandparents may file an
       action for partial physical custody or supervised physical custody
       in certain situations, including where the parent of the child is
       deceased. 23 Pa.C.S.A. § 5325(1). We have emphasized that the
       burden is on the grandparents “to demonstrate that partial
       custody or visitation in their favor is in the child's best interest
       and will not interfere with the parent-child relationship.” Douglas
       v. Wright, 801 A.2d 586, 590-91 (Pa.Super. 2002). The
       paramount concern in custody cases, “including those in which
       grandparents are seeking rights, is the best interests of the
       child.” Id. at 591. “A determination of the best interests of the
       child is based on consideration of all factors which legitimately
       have an effect upon the child's physical, intellectual, moral, and
       spiritual well-being.” L.F.F. v. P.R.F., 828 A.2d 1148, 1152
       (Pa.Super. 2003).

D.R.L. v. K.L.C., 216 A.3d 276, 279 (Pa.Super. 2019).5

       The Custody Act requires trial courts to consider all of the sixteen best

interest factors set forth in Section 5328 in “ordering any form of custody.”

____________________________________________


5 This Court has concluded that Section 5325(1), which allows grandparents
to seek partial physical custody or supervised physical custody of their
deceased child’s children, does not violate the living parent’s due process
rights. J. & S.O. v. C.H., 206 A.3d 1171, 1177 (Pa.Super. 2019), appeal
denied, 216 A.3d 230 (Pa. 2019). While recognizing that a parent has the
fundamental right to make decisions regarding the care, custody, and control
of their child, this Court found that the statutory provisions contained in
Section 5325(1) are necessary to advance a compelling state interest in the
protection of the health and emotional welfare of children, including ensuring
that the child has an opportunity to have a relationship with the family of the
child's deceased parent. Id. This Court also found that Section 5325(1) is
“narrowly tailored to provide grandparents and great-grandparents standing
to file for partial physical custody where the parent of the child is deceased.”
Id. at 1176.

                                           -7-
J-A05038-21



23 Pa.C.S.A. § 5328(a) (emphasis added). Specifically, Section 5328(a) of

the Act provides as follows:

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and another
      party.

             (2) The present and past abuse committed by a party or
      member of the party’s household, whether there is a continued
      risk of harm to the child or an abused party and which party can
      better provide adequate physical safeguards and supervision of
      the child.

            (2.1) The information set forth in section 5329.1(a)(1) and
      (2) (relating to consideration of child abuse and involvement with
      protective services).

            (3) The parental duties performed by each party on behalf
      of the child.

           (4) The need for stability and continuity in the child’s
      education, family life and community life.

            (5) The availability of extended family.

            (6) The child’s sibling relationships.

             (7) The well-reasoned preference of the child, based on the
      child’s maturity and judgment.

           (8) The attempts of a parent to turn the child against the
      other parent, except in cases of domestic violence where
      reasonable safety measures are necessary to protect the child
      from harm.


                                      -8-
J-A05038-21


           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one
     another. A party’s effort to protect a child from abuse by another
     party is not evidence of unwillingness or inability to cooperate with
     that party.

         (14) The history of drug or alcohol abuse of a party or
     member of a party’s household.

         (15) The mental and physical condition of a party or
     member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

     Further, in awarding partial physical custody or supervised physical

custody to a grandparent who has standing under Section 5325(1), the trial

court must consider:

     (i) the amount of personal contact between the child and the party
     prior to the filing of the action;

     (ii) whether the        award   interferes   with   any   parent-child
     relationship; and

     (iii) whether the award is in the best interest of the child.

23 Pa.C.S.A. § 5328(c)(1).


                                      -9-
J-A05038-21



      Therefore, this Court has specifically found that “[a]ll of the sixteen ‘best

interest’ factors set forth in Section 5328(a), as well as the three statutory

custody factors pertaining to grandparents listed in Section 5328(c)(1), are

required to be considered by the trial court when grandparents are seeking

custody rights.” D.R.L., 216 A.3d at 280.

      Further, a trial court “shall delineate the reasons for its decision on the

record in open court or in a written opinion or order.” 23 Pa.C.S.A. § 5323(d).

“The record must be clear on appeal that the trial court considered all the

factors.” A.V. v. S.T., 87 A.3d 818, 822-23 (Pa.Super. 2014). This Court has

clarified that “[S]ection 5323(d) requires the trial court to set forth its

mandatory assessment of the [custody] factors prior to the deadline by which

a litigant must file a notice of appeal.”      C.B. v. J.B., 65 A.3d 946, 955

(Pa.Super. 2013).

      We acknowledge that Grandmother filed the instant petition seeking

“visitation” rights. Our Supreme Court has explained the distinction between

visitation and custody:

      Visitation and custody are distinct concepts. See Hiller [v.
      Fausey], 588 Pa. [342,] 346 n. 4, 904 A.2d [875,] 878 n. 4.
      [(2006)]. Visitation pertains to the right to visit a child but does
      not include the ability to remove the child from the custodial
      parent's control. See 23 Pa.C.S. § 5302 (repealed). Physical
      custody refers to the “physical possession and control of a child.”
      23 Pa.C.S. § 5322(a). As noted, partial physical custody is defined
      as physical custody for less than a majority of the time. See id.

D.P. v. G.J.P., 636 Pa. 574, 585 n. 7, 146 A.3d 204, 210 n. 7 (2016). In

D.P., the Supreme Court referred to the definition of the term “visitation” as


                                      - 10 -
J-A05038-21



set forth in the prior version of Chapter 53, which was repealed and replaced

in 2010. See Act of Nov. 23, 2010, P.L. 1106, No. 112, Section 2 (as amended

23 Pa.C.S.A. §§ 5321-5340).

      However, we observe that the current version of the Custody Act no

longer contains a provision for an award of “visitation.” S.T. v. R.W., 192

A.3d 1155, 1165 (Pa.Super. 2018) (providing that “our Custody Law no longer

provides a statutory basis to seek ‘visitation’”) (citing 23 Pa.C.S.A. § 5302

(repealed)). Section 5323(a) of the Custody Act provides that, upon the

consideration of the Section 5328 factors, a trial court may “award any of the

following types of custody if it is in the best interest of the child: (1) Shared

physical custody[,] (2) Primary physical custody[,] (3) Partial physical

custody[,] (4) Sole physical custody[,] (5) Supervised physical custody[,] (6)

Shared legal custody[,] (7) Sole legal custody.” 23 Pa.C.S.A. § 5323(a).

      The definition section of the Custody Act now provides that “[i]n a

statutory provision other than in this chapter, when the term ‘visitation’ is

used in reference to child custody, the term may be construed to mean: (1)

partial physical custody; (2) shared physical custody; or (3) supervised

physical custody.” 23 Pa.C.S.A. § 5322(b). The term most closely related to

the “visitation” rights that Grandmother seeks would be “supervised physical

custody,” which the Custody Act defines as “[c]ustodial time during which an

agency or an adult designated by the court or agreed upon by the parties

monitors the interaction between the child and the individual with those

rights.” 23 Pa.C.S.A. § 5322(a).

                                     - 11 -
J-A05038-21



      In S.T., this Court construed an incarcerated mother’s request for the

right to contact her minor daughter via telephone as a request seeking

“supervised physical custody.” S.T., 192 A.3d at 1165. This Court pointed

out that the term “supervised physical custody” is defined as “[c]ustodial time

during which an agency or an adult designated by the court or agreed upon

by the parties monitors the interaction between the child and the individual

with those rights.” Id. (emphasis in original). As a result, this Court clarified

that a petition for some form of contact (including visitation and telephonic

communication) with a child pursuant to the Custody Act constitutes a request

for an award of “supervised physical custody” as defined by Section 5322. Id.

But see D.P., 636 Pa. at 585 n.7, 146 A.3d at 210 n.7 (noting that “Chapter

53 as enacted in 1985 regulated visitation and custody, whereas the 2010

version only governs custody”).

      In light of our precedent in S.T., we find that Grandmother’s petition

seeking visitation rights with the Children constituted a request for an award

of “supervised physical custody” as defined by Section 5322 of the Custody

Act. As we deem Grandmother to be seeking “supervised physical custody”

of the Children, the trial court and hearing officer were required to conduct a

mandatory assessment of the sixteen custody factors set forth in Section

5328(a), as well as the three statutory custody factors pertaining to a

grandparent seeking supervised physical custody pursuant to Section

5328(c)(1). D.R.L., supra.




                                     - 12 -
J-A05038-21



      In   its   opinion   pursuant   to   Pa.R.A.P.   1925(a),   the   trial   court

acknowledged that the hearing officer did not specifically discuss any of the

custody factors in Section 5328 in her report or on the record in open court.

Nevertheless, the trial court summarily concluded that the hearing officer

applied and weighed the appropriate statutory factors that affected the well-

being and best interest of the Children. Trial Court Opinion, 11/16/20, at 9.

      Upon review of the record, we find that the hearing officer’s report and

recommendation generally discusses the best interests of the Children and

cites to the prior statutory law governing child custody that has long been

repealed. We find no support for the trial court’s finding that the hearing

officer’s citation of the repealed statute (Section 5303) was a clerical error

that could be corrected sua sponte as the hearing officer made no reference

to the applicable custody factors in the current version of Chapter 53 and did

not conduct the mandatory assessment of the relevant statutory custody

factors in Section 5328(a) and (c).

      As a result, we conclude that the trial court erred and abused its

discretion in denying Mother’s exceptions to the hearing officer’s report and

adopting the hearing officer’s recommendation without conducting an

independent review of the record to determine whether the hearing officer's

findings and recommendations were appropriate.              T.B., supra.         See

also M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013) (explaining that

“the Legislature has created a mandatory inquiry to aid trial courts in

determining the best interests of the child in a custody dispute”).

                                       - 13 -
J-A05038-21



      In addition, we find that the trial court erred in denying Mother’s

exceptions to the hearing officer’s report and recommendation when the

hearing officer denied Mother’s request to hold the matter open to allow the

children to testify as to their wishes with respect to Grandmother’s petition.

      Grandmother, not Mother, has the burden to demonstrate that an award

of supervised physical custody in her favor is in the Children’s best interests.

D.R.L., supra.     See also R.L. v. M.A., 209 A.3d 391 (Pa.Super. 2019)

(emphasizing that in a custody dispute between a parent and a non-parent,

the non-parent has the burdens of production and persuasion).          As noted

above, one of the sixteen factors that a trial court is required to consider and

assess in making a custody award is “[t]he well-reasoned preference of the

child, based on the child’s maturity and judgment.”            23 Pa.C.S.A. §

5328(a)(7).

      Accordingly, we vacate the trial court’s order adopting the hearing

officer’s report and recommendation. We remand for the trial court to make

an independent consideration and assessment of all of the relevant custody

factors set forth in Section 5328(a) and (c) on the record or in a written

opinion. The trial court should allow for an additional custody conference at

which the Children have an opportunity to testify. The trial court should then

enter an Order accordingly.

      Order     vacated.   Case   remanded    with   instructions.   Jurisdiction

relinquished.

      Judge Olson joins the Opinion.

                                     - 14 -
J-A05038-21



     Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/21




                                   - 15 -